DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 06/28/2022 , with respect to claims 29-30 have been fully considered and are persuasive.  The Claim Rejection under 35 U.S.C. 101 of claims 29-30 has been withdrawn. 
Applicant’s arguments, see page 8 - 11, filed 06/28/2022 , with respect to claims 27-28 have been fully considered and are persuasive.  The Claim Rejection under 35 U.S.C. 112(a) and 112(b) of claims 27-28 has been withdrawn.
Claims 29-30  are interpreted based on the range of structures as disclosed in the specification, including at least  the exemplary structure identified in the office action, as indicated by Applicants in the Remarks, page 8, second paragraph.
Allowable Subject Matter
In view of further search, applicant’s current amendment, and Remarks presented by Applicant (06/28/2022), Claims 1-30 are allowed. The reasons for allowance as indicated in the office action of 04/01/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644